IN UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA

)
)
V. ) Case No. 3:16CR041-001
CHARLES BRUMMITT )

)

ORDER TERMINATING SUPERVISED RELEASE

The above-named defendant commenced a five-year term of supervised release on July 19, 2019.
On October 11, 2019, Mr. Brummitt died of a suspected drug overdose. As a result, it is hereby

ordered that the defendant’s supervised release be terminated.

Dated this ,ZaT\, day of oekolhsr _, 2019

Uo. Ge
The Honorable Walter H. Rice
United States District Judge
